Per Curiam.

The cause has been presented on motions (1) that the record be returned .to the Court of Appeals for a hearing of the cause on the merits, upon the ground that the order entered in that court is not *98a “judgment” within the meaning of the Constitution authorizing certification of the records because of conflict of judgments, and (2) that the appeal be dismissed for the reasons that the order appealed from is not a final order and that no debatable constitutional question is involved.
The order of the Court of Appeals overruling the motion to dismiss the appeal did not determine the action and is not a final order or judgment from which an appeal may be taken. The existence of a final order is a prerequisite to the authority of the Court of Appeals to certify the record in a conflict case. Consequently, there is no final order and no valid certification of the record by the judges of the Court of Appeals.
The motions are sustained.

Judgment accordingly.

Weygandt, C. J., Middleton, Tart, Hart, Zimmerman, Stewart and Lamneck, JJ., concur.